Exhibit 10.3

Confidential treatment requested under 17 C.F.R. §§ 200.80(b)(4) and 230.406.
The confidential portions of this exhibit have been omitted and are marked
accordingly. The confidential portions have been filed separately with the
Securities and Exchange Commission pursuant to a Confidential Treatment Request.

Sid Martin

Biotechnology Development Institute

INCUBATOR LICENSE AGREEMENT

THIS AGREEMENT, made this 26th day of September, 2006, between AxoGen Inc.,
(“Licensee), and the University of Florida Research Foundation, Inc., a Florida
not-for-profit corporation (“UFRF”) in Gainesville, Florida.

WHEREAS, the University of Florida (“University”) has established the
Biotechnology Development Institute (“BDI”) which seeks to encourage the
development of early-stage companies whose technology relates to the molecular
life sciences by providing incubator resources which will foster that
development (“the Incubator Program”); and

WHEREAS, the BDI has been constructed at Progress Corporate Park (formerly the
Echelon Business and Technology Park) in Alachua, Florida, to provide facilities
for the Incubator Program; and

WHEREAS, UFRF has agreed to manage certain activities of the Incubator Program,
including licensing and managing space in the BDI building, and other services
as more particularly described herein; and

WHEREAS, Licensee has submitted an application for admission to the BDI
Incubator Program and has submitted or is developing a business plan in support
of that application; and

WHEREAS, UFRF, upon review of Licensee’s application and supporting
documentation, has accepted Licensee’s application for participation in the BDI
Incubator Program; and

WHEREAS, Licensee is desirous of being the recipient of resources to be made
available to the participants in the BDI Incubator Program;

NOW, THEREFORE, in consideration of the mutual covenants and agreements in this
Agreement, the parties agree as follows:

1. License Grant. UFRF grants to Licensee and Licensee hereby accepts a license
to use the space or spaces located within the BDI building, the exact location
and area allowances of which are as indicated in Attachment A (the “Licensed
Space”). UFRF shall also make available the following resources and facilities:

(a) Shared Facilities. UFRF will provide a centralized reception and
administrative support suite and limited secretarial services. Other services
and facilities will include access to centralized mail handling, certain library
and reference materials, a copying machine, a fax machine, and limited
transportation between the BDI building and the University campus. In addition,
the BDI building will contain a central instrumentation lab for common equipment
usage, common use cold rooms, autoclaves, a dark room, a 600 sq. ft. greenhouse,
support facilities for media preparation, small-scale fermentation experiments,
and glassware washing. Such services and facilities will be made available to
Licensee on a shared basis with other occupants of the BDI building and others,
and, as such, Licensee understands that UFRF will make such services available
on a reasonable, best efforts basis, as determined at the sole discretion of the
Incubator Manager. The “Incubator Manager” is defined as the appointed
representative of the University’s Biotechnology Program, or his or her
designee.



--------------------------------------------------------------------------------

(b) “If Available” Shared Facilities. UFRF will provide Licensee on an “if
available” basis the use of a conference room within the BDI building, together
with certain audio visual equipment.

(c) Communications Connections. UFRF shall provide wiring and jacks for one
(1) telephone and one (1) computer and network hook-up within each office or lab
in the Licensed Space. Licensee shall pay any reasonable additional costs
associated with telephone(s) including, but not limited to, service initiation
charges, monthly service charges, voice mail charges, long distance charges, and
e-mail or connect time charges. Any replacement or upgrading of equipment or
service shall be at the expense of Licensee and only with the prior written
approval of the Incubator Manager. UFRF will provide the wiring for computer
network link-up to the wall outlet at no charge. However, a communications
circuit accessory linecord to the T-1 connection is required to access network
services and can be provided by UFRF to the Licensee for an additional charge
that shall be reasonable. This charge will be added to the monthly invoice
following its installation.

(d) Utilities. UFRF shall provide Licensee with electric, gas, water, analytical
grade de-ionized water, and sewer service for seven days per week of normal
office or laboratory use. BDI shall also supply normal refuse (paper, cardboard,
aluminum, etc.) disposal during business days. Normal and reasonable janitorial
service shall be provided by UFRF. If Licensee makes excessive use of the
facilities as determined by the Incubator Manager in his or her sole discretion,
the costs of such excessive use shall be borne by Licensee as additional cash
license fees as described in paragraph 3(c) below that shall be reasonable.

(e) Lab and Office Equipment. Upon request of Licensee, UFRF shall use its best
efforts to provide for use within the Licensed Space such lab and office
equipment as set forth on Attachment A. Such furnishings and equipment shall be
selected by UFRF. Any changes in carpet, installed equipment, or furnishings, or
any structural changes in the Licensed Space shall be implemented only with the
prior written approval of the Incubator Manager, and at the exclusive expense of
Licensee.

(f) Core Laboratories and other Resources. UFRF will use its best efforts, but
does not guarantee to provide Licensee with access to certain Biotechnology
Program resources upon request by Licensee, including access to the
Biotechnology Program Core Laboratory Services, and transportation for samples
and reagents between campus-based laboratories and facilities and the BDI
building. Licensee may, at UFRF’s discretion, have access to disclosure, patent,
or technology transfer training. Payment of service fees relating to such
resources, if any, shall be the sole responsibility of Licensee.

(g) Damage to Facilities. In the event that any licensed facilities, equipment,
or any other UFRF or University property is damaged or destroyed through use,
misuse, or negligence by Licensee, UFRF may make the required repairs or
replacement of damaged property and shall provide Licensee with an invoice
representing the reasonable loss to UFRF or the University (whether replaced or
repaired or otherwise), said invoice to be due and payable by Licensee in
accordance with its terms. In the event that normal maintenance is required for
said facilities, equipment, or UFRF or University property, Licensee shall
notify the Incubator Manager, who is the sole person authorized to arrange for
such service. The cost for any unauthorized repairs ordered by Licensee shall be
borne exclusively by Licensee.

2. Scheduling of Use of University Campus Facilities. The Incubator Manager will
assist the Licensee to identify and access University of Florida facilities on
the main campus as needed.

3. License Fees; Term. The term of this Agreement and Licensee’s obligation to
pay a license fee (consisting of monthly cash payments, and additional license
fees, if any) are as provided below. Licensee shall pay applicable sales, use,
or other taxes with respect to all license fees.

 

  (a) License Fees. Cash payments shall commence on the 1st day of October,
2006, (the “Effective Date”), and thereafter the license fee shall be paid in
equal monthly installments on the first day of each month during the term, in
advance, to the UFRF at its offices at 12085 Research Dr. Alachua, Florida
32615, unless UFRF designates another place. The license fee shall be paid
without abatement, deduction, or set off for any reason.



--------------------------------------------------------------------------------

Initial Term:

Occupy Lab/office 170/170A for a total of 963 sq./ft. From October 1, 2006, to
September 30, 2007 @ $24.00 per square foot/per year, with applicable sales tax,
currently 6.25%, totaling $2046.37 per month.

Renewal Term: To be negotiated. In the event that this Agreement is extended
beyond the initial one-year term, all of the terms and conditions contained
therein shall apply to the renewal terms except that the amount of license fee
may be increased by UFRF for any renewal term.

(b) Term. The initial term of the license shall be for 12 months following the
commencement of the term as noted above and shall terminate on September 30,
2007, or on the last day of the month which is 12 months after the Effective
Date, whichever is later. Licensee shall have the option of two additional
one-year renewal terms, provided written notice of the exercise of said option
is furnished to UFRF at least 60 days prior to the expiration of the current
term. Licensee’s right to exercise such options is subject to satisfactory
progress on meeting its R&D milestones and business plan objectives, such
progress to be determined in the sole discretion of the University after
reasonable consultation with Licensee. Additional renewal terms may be requested
by Licensee in the event of special circumstances. Such request may be approved
in the sole discretion of UFRF. In the event this Agreement is extended, all of
the terms and conditions contained herein shall apply to the renewal terms.

(c) Additional License Fees. Unless otherwise agreed to, the cost of any
services or resources requested in writing by Licensee and provided by BDI or
the University not indicated in Section 1 above shall be borne by Licensee.
Licensee shall be billed separately for said additional services or resources as
additional cash license fees, payment for which shall be due and payable in
accordance with the terms of the invoice therefore. All such additional license
fees shall be reasonable based on the services provided.

(d) Delinquent Fees. If Licensee fails to pay any cash license fees for ninety
(90) days or more after such cash license fees are due under this Agreement,
UFRF, in its sole discretion, may review Licensee’s status. However, this
provision does not affect any default provisions or UFRF’s termination rights
under this Agreement and does not create an obligation to review Licensee’s
status in the event of nonpayment or other default by Licensee.

4. Termination. Nothing herein shall relieve either party of any outstanding
obligation incurred pursuant to this Agreement prior to any termination. The
facilities, equipment, and Licensed Space licensed hereunder are licensed for
the purpose of furthering Licensee’s business objectives as approved by UFRF.
Pertinent portions of Licensee’s business plan, including its business
objectives and financial progress reports are attached as Attachment C.

(a) Not a Lease; Right to Terminate. The parties understand that this Agreement
constitutes a license, not a lease, and that the relationship of the parties
hereunder is that of licensor and licensee, and not that of landlord and tenant.
As such, UFRF reserves the right to change space assignments or to terminate
this Agreement by thirty (30) days written notice if the assigned space does not
function as a place of business for more than one week, or if Licensee in UFRF’s
sole discretion no longer meets the criteria for participation in the Incubator
Program. Notwithstanding Section 15 below, if UFRF has reason to believe at any
time that Licensee is no longer following its business plan as approved by UFRF,
UFRF, in its sole discretion, may review Licensee’s status. If, in UFRF’s sole
discretion, Licensee’s current status is not in material accord with its
business plan, UFRF may terminate this Agreement with 30 days written notice.

(b) Default; Notice of Termination. Should either party be in default in
connection with any material terms or conditions stated within this Agreement,
including but not limited to those stated in Section 5(a), then the other party
shall have the right to terminate this Agreement upon twenty (20) business days
written notice, if the other party does not correct such situation within the
said twenty business (20) day period.



--------------------------------------------------------------------------------

(c) Termination Without Cause. Either party may terminate this Agreement without
cause upon sixty (60) calendar days written notice.

5. Indemnification. Licensee shall at all times during the term of this
Agreement and thereafter, indemnify, defend, and hold the UFRF, the University
of Florida Board of Trustees, the State of Florida and the board members,
officers, employees, and affiliates of any of these entities (hereinafter
“Indemnitees”), harmless against all claims and expenses, including legal
expenses and reasonable attorneys’ fees, whether arising from a third party
claim or resulting from UFRF’s enforcing this indemnification clause against
Licensee, or arising out of the death of or injury to any person or persons or
out of any damage to property and against any other claim, proceeding, demand,
expense, or liability of any kind whatsoever resulting from the Licensee’s
occupancy of the Licensed Space, the use of any University services or
resources, arising from any right or obligation of Licensee hereunder, or
arising out of Licensee’s implementation of its business plan, or research
involving, without limitation, the use of animals, human subjects, or
biohazardous materials. This indemnification shall not apply to any liability,
damage, loss, claim, demand, or expense to the extent that it is attributable to
the negligence or intentional wrongdoing of the Indemnitees. Licensee shall, at
its own expense, provide attorneys reasonably acceptable to UFRF to defend
against any actions brought or filed against any party indemnified hereunder
with respect to the subject of indemnity contained herein, whether or not such
actions are rightfully brought.

6. Insurance. During the term of this Agreement, Licensee shall, at its sole
cost and expense, procure and maintain policies of comprehensive general
liability insurance naming the Indemnitees as additional insured.

(a) Comprehensive General Liability. The comprehensive general liability
insurance shall provide broad form contractual liability coverage for Licensee’s
indemnification under this Section 6 in the following minimum amounts:

 

  (i) comprehensive liability (personal injury, including death):$500,000 per
occurrence and $1,000,000 per claim and ;

 

  (ii) property damage: $500,000 per occurrence and $1,000,000 per claim.

(b) Self-Insurance. If Licensee elects to self-insure, such self-insurance
program must be acceptable to UFRF.

(c) Other Insurance. Licensee shall obtain and keep in force all worker’s
compensation insurance required under the laws of the State of Florida, and such
other insurance as may be necessary to protect Indemnitees against any other
liability of person or property arising hereunder by operations of law, whether
such law is now in force or is adopted subsequent to the Effective Date.

(d) Cancellation; Replacement Insurance. Licensee shall provide UFRF with
written evidence of such insurance upon request, and shall provide UFRF with
written notice at least 45 days prior to the cancellation, non-renewal, or
material change in such comprehensive general liability insurance; if Licensee
does not obtain replacement insurance providing comparable coverage within such
45 day period, or provide self-insurance satisfactory to UFRF, UFRF shall have
the right to terminate this Agreement.

7. Destruction of Space. If the Licensed Space is totally destroyed (or so
substantially damaged as to be uninhabitable) by storm, fire, earthquake, or
other casualty, this Agreement shall terminate as of the date of such
destruction or damage, and license fees shall be accounted for as between UFRF
and Licensee as of that date. If the Licensed Space is damaged but not rendered
wholly uninhabitable by any such casualty or casualties, license fees shall
abate in such proportion as the use of the Licensed Space has been destroyed
until UFRF has restored the Licensed Space to substantially the same condition
as before damage, whereupon full license fees shall commence. Nothing contained
herein shall require UFRF to make such restoration, however, if not deemed
advisable in its judgment. UFRF shall make its intentions to restore or not to
restore said Licensed Space to original condition known to Licensee in writing,
within ninety (90) days of such occurrence. If UFRF decides against such
reconstruction or fails to provide such notice, Licensee may, at its option,
terminate this Agreement.



--------------------------------------------------------------------------------

8. Maintenance; Survey. The Licensed Space shall be maintained in its original
condition to the satisfaction of UFRF, normal wear and tear excepted. Prior to
the Effective Date, a joint survey of the Licensed Space and equipment,
indicating its exact condition, shall be made by representatives of both
Licensee and UFRF. A written report of said survey shall be attached hereto and
be made also upon termination of this Agreement. In the event that the
facilities incur any loss or damage, (other than normal wear and tear) Licensee
shall return the Licensed Space to its original condition to the satisfaction of
UFRF. Otherwise, UFRF shall make the required repairs or replacement of damaged
property, and shall provide Licensee with an invoice due and payable in
accordance with its terms. Licensee, under this Section, is deemed to have
accepted the Licensed Space in the condition existing on the Effective Date.
Licensee is not liable for losses or damage to the Licensed Space, furnishings,
or equipment due to the sole negligence of UFRF or the University.

9. Occupancy Fee. Licensee shall pay to UFRF a non-refundable sum of $200.00 to
cover key lock changes, minor adaptations and other incidental expenses related
to the occupancy of the Licensee. The occupancy fee shall be paid as an addition
to the first month’s payment. Licensee shall pay applicable sales, use, or other
taxes with respect to all occupancy fees.

(a) Additional Occupancy Fee(s). If, at any time, Licensee fails to fully,
faithfully, and punctually perform any of the terms, covenants, and conditions
contained herein, UFRF shall in no way be precluded from recovering in addition
to the said occupancy fee, any other damages or expenses that UFRF may suffer by
reason of any violation by Licensee of Licensee’s terms, covenants, and
conditions contained herein.

10. Interruption of Business. Except as specified in Section 7, neither the
University nor UFRF shall be responsible to Licensee for any damages or
inconvenience caused by interruption of business or inability to occupy the
Licensed Space for any reason whatsoever, providing that, Licensee shall be
credited with the cash license fee on a pro rata basis for any working day
period, if the business interruption is due to circumstances caused by UFRF that
are not in the normal course of business or that are not a part of normal
operating procedures at the BDI building.

11. No Assignment. This Agreement is not assignable without the prior written
consent of UFRF, and any attempt to do so shall be void.

12. Qualification for Incubator; Non-Interference; Animal or Human Research;
Toxic Materials. Licensee’s admittance to the Incubator Program is based, in
part, on UFRF’s review of Licensee’s business concept, objectives, and plans as
presented in the BDI license application and related documents. Use of the
Licensed Space and other facilities, furnishings, equipment, and services made
available to Licensee by UFRF or the University shall be in furtherance of
Licensee’s business concept, objectives, and plans, and shall not be in
furtherance of any illicit or illegal purposes, or purposes not consistent with
Licensee’s business concept, objectives, and plans. Licensee’s use of the
Licensed Space and the equipment, furnishings, and services available under this
Agreement shall not interfere, in any manner, with use by other licensees or
occupants of nearby facilities and equipment. Research involving the use of
animals, human subjects, or the use of hazardous or toxic materials by Licensee
is not permitted unless consented to in writing by BDI, and then only in the
manner prescribed by UFRF. UFRF reserves the right to approve in its sole
discretion Licensee’s use of the Licensed Space and available equipment and
services.

13. Compliance with University and UFRF Policies; Requirements. Licensee shall
comply with all applicable UFRF and University rules and policies, including
policies relating to human and animal subjects, recombinant DNA/RNA practices,
biohazards, and radiation safety, as well as federal, state, or local laws,
ordinances, codes, rules, permits, licensing conditions, and regulations,
including any amendments thereto (collectively, the “Requirements”), in its use
of the Licensed Space, and shall procure, at its expense, any licenses, permits,
insurance, and government approvals necessary to the operation of its business.
The discussion hereunder of specific rules, regulations and laws shall not be
construed to lessen in any way the obligation of the Licensee to follow all
applicable rules, regulations and laws, including without limitation, the
guidelines and policies of the University Division of Environmental Health and
Safety.



--------------------------------------------------------------------------------

(a) Certain Federal Statutes. “Hazardous substance” as used herein includes any
“hazardous substance as defined by the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. ‘ 9601, et seq., including any
amendments thereto (“CERCLA”), any substance, waste, or other material
considered hazardous, dangerous, or toxic under any of the Requirements,
petroleum and petroleum products, and natural gas. “Release” as used herein
means any intentional or unintentional spilling, pumping, emitting, emptying,
discharging, escaping, leading, dumping, disposing, or abandonment of any
hazardous substance. Licensee shall comply with all Requirements governing the
discharge, release, emission, or disposal of any hazardous substance and
prescribing methods for or other limitations on storing, handling, or otherwise
managing hazardous substances including, but not limited to, the then-current
versions of the following federal statutes, any Florida analogs, and the
regulations implementing them: the Resource Conservation and Recovery Act (42
U.S.C. ‘ 6901, et seq.); CERCLA; the Clean Water Act (33 U.S.C. ‘ 1251, et
seq.); the Clean Air Act (42 U.S.C. ‘ 7401, et seq.); and the Toxic Substances
Control Act (15 U.S.C. ‘ 2601, et seq.). Licensee shall comply with all
requirements of the Animal Welfare Act (7 U.S.C.” 2131, et seq.) as the same may
be amended, and all similar federal, state, and local laws, codes, ordinances,
and regulations.

(b) Hazardous Substances; Disposal. Licensee covenants and agrees that it will
not use or allow the Licensed Space to be used for the storage, use, treatment,
disposal, or other handling of any hazardous substance without the prior written
consent of UFRF. Attached to the License as Attachment D is a list prepared by
Licensee identifying the hazardous substances which Licensee intends to use and
store in the premises, and setting forth the quantity, use, and location
thereof. UFRF hereby permits Licensee to use and store the hazardous substances
set forth on Attachment D within the Licensed Space, provided that Licensee
complies in all respects with the Requirements and this Section and that such
hazardous substances are not disposed of in the sanitary sewer system of the BDI
building unless the Requirements permit and the UFRF has consented to such
method of disposal in writing, having determined in UFRF’s sole and absolute
discretion that such disposal will not harm the sanitary sewer piping. Licensee
shall request in writing UFRF’s written approval before the introduction of any
additional hazardous substance or biological use, handling, treatment, storage,
or disposal in the Licensed Space is undertaken. Such request shall set forth a
description of the hazardous substance or biological use involved, the maximum
quantity to be present in the Licensed Space at any time, its location within
the Licensed Space, and its use in Licensee’s business. The Incubator Manager or
his or her designee will expedite the request for the introduction of hazardous
substances to the office of Environmental Health and Safety for approval and
will inform the Licensee of the outcome for approval as soon as the Incubator
Manager and his or her designee receives notification. Licensee covenants and
agrees to assume the responsibility for the cost and disposal of hazardous
chemicals created by its research during its tenancy at the BDI building, within
180 days of their initial storage. Designated storage areas will be provided by
UFRF within the BDI building. Chemicals for disposal must be labeled and
packaged in accordance and compliance with University Environmental Health and
Safety regulations and guidelines for storage and disposal of hazardous
chemicals. UFRF assumes no liability for hazards or spills created by the
Licensee inside or outside of the BDI building, or during the storage of
hazardous chemicals with a private firm or entity after such chemicals are
removed from the BDI building.

(c) Violations. Licensee shall take all steps necessary to remedy any violation
of any Requirements by the Licensee whether or not a citation or other notice of
violation has been issued by a governmental authority. Licensee shall at its own
expense, promptly contain and remediate any release of hazardous substances
arising from or related to Licensee’s hazardous substance activity in the
Licensed Space, the BDI building, or the environment and remediate any resultant
damage to the property, persons, or the environment.

(d) Environmental Inspections. UFRF reserves the right to periodically conduct
an environmental and safety inspection of the Licensed Space and areas beyond
such space, where necessary, such as the HVAC system and the laboratory exhaust
venting system. The scope of such inspection may include, but not be limited to,
having the fume hoods tested and inspected. Licensee shall give prompt written
notice to UFRF of any release of any hazardous substance in the Licensed Space,
the BDI building or the environment not made in conformance with the
Requirements, including a description of remediation measures and any resulting
damage to persons, property, or the environment. Licensee shall upon expiration
or termination of this License, surrender the Licensed Space to UFRF free from
the presence and contamination of any



--------------------------------------------------------------------------------

hazardous substance. Following any breach by Licensee of the Requirements of
this Section, or any reasonable safety or environmental concern by UFRF, UFRF
may withdraw its consent to Licensee’s hazardous substance activity (or any
portion thereof) by written notice to Licensee. Licensee shall terminate its
hazardous substance activity immediately upon notice and remove all hazardous
substances from the Licensed Space within 15 days from the date of such notice
unless such breach or concern is promptly addressed and corrected by Licensee to
UFRF’s sole satisfaction. Licensee shall indemnify, hold harmless and (at UFRF’s
option) defend the University or UFRF, their agents and employees, from and
against all claims, actions, losses, costs and expenses (including attorney’s
and other professional fees), judgments, settlement payments, and, whether or
not reduced to final judgment, all liabilities, damages, or fines paid,
incurred, or suffered by such parties in connection with loss of life, personal
injury, or damage to property or the environment arising, directly or
indirectly, wholly or in part from any conduct, activity, act, omission, or
operation involving the use, handling, generation, treatment, storage, disposal,
other management or release of any hazardous substance at, from, or to the
Licensed Space, whether or not Licensee has acted negligently with respect to
such hazardous substance. Licensee’s obligations and liabilities hereunder shall
survive the expiration or other termination of this Agreement.

14. UFRF’s Control of Facilities. Notwithstanding anything to the contrary
herein, UFRF reserves the right at all times to control all facilities licensed
hereunder, and to enforce all applicable necessary laws, rules, and regulations,
including but not limited to, the rules and guidelines of the University of
Florida Division of Environmental Health and Safety.

15. Business Plan and R&D Review. At the request of UFRF, but not more
frequently than at six month intervals, Licensee agrees to review its current
and prospective business plan and research and development program status with
UFRF. Progress may be monitored in relation to the previous most recent plans
which have been reviewed and approved by both Licensee and UFRF. If, in UFRF’s
sole discretion, the Licensee’s current status is not sufficiently in accord
with the most recent previously reviewed plans, UFRF may give written notice of
default in accordance with Section 4 above.

16. Locks. UFRF will install all locks attached to the Licensed Space and
provide two keys for each lock to Licensee. UFRF and the University will have
keys to all locks, and may enter the Licensed Space at reasonable times, for
inspection, maintenance or repair, or for any other necessary reason. Entry for
other than normal maintenance and inspection activities shall be preceded by
appropriate notice to Licensee. In the event of an emergency, notice will be
given at the first reasonable opportunity, even after the fact.

17. Right to Remove Property. Unless in default of contract, Licensee shall have
the right to remove any equipment, goods, fixtures, and other property which it
has placed or affixed within or to the Licensed Space, provided Licensee repairs
damage caused by such removal. Licensee shall not remove improvements made to
the facilities or Licensed Space by UFRF or on behalf of UFRF during this
Agreement.

18. Use of Names. Licensee shall not use the names of BDI, the University, or
UFRF or their employees or agents, nor any adaptation thereof, in any
advertising, promotional, or sales literature without prior written consent
obtained from UFRF in each case, except that Licensee may state that it is a
Licensee of UFRF pursuant to this Agreement, that it is a participant in the
Incubator Program. Licensee will cooperate fully with UFRF to publicize the
Incubator Program and Licensee’s participation in such program.

(a) Request for Consent to Use of Names. Requests for consent to use of names of
BDI, the University, or UFRF or any of their employees or agents shall be sent
to the Incubator Manager. Notwithstanding the foregoing, the University and UFRF
consent to references to them pursuant to any requirements of applicable law or
governmental regulations, provided that, in the event of any such disclosure,
Licensee shall afford UFRF the prior opportunity to review the text of such
disclosure. Licensee shall use its best efforts to comply with any reasonable
requests by UFRF regarding changes.

(b) Consent Deemed Granted. Where consent of a party is required under this
Section, such consent shall be deemed granted if no written objection (or oral
objection, confirmed immediately in writing) is received by the requesting party
on or before the twentieth calendar day following the date a written request for
consent was received by the requested party. For the purposes of this Section
only, a item shall be



--------------------------------------------------------------------------------

deemed received as follows: (i) if hand delivered, upon delivery; (ii) if sent
by electronic mail, upon confirmation by the sending carrier that the message
was deposited to the addressee’s mailbox; (iii) if sent by registered mail,
return receipt requested, upon signing by the receiving party; or (iv) if sent
by ordinary mail in the United States, postage prepaid, and addressed as set
forth below, on the fifth calendar day after deposit in the mail.

19. No Partnership. Nothing contained in this Agreement shall create any
partnership or joint venture between the parties. Neither party may pledge the
credit of the other or make any binding commitment on the part of the other.

20. Miscellaneous. The parties hereto acknowledge that this Agreement sets forth
the entire agreement and understanding of the parties hereto as to the subject
matter hereof, and shall not be subject to any change or modification except by
the execution of a written instrument subscribed to by the parties hereto. The
provisions of this Agreement are severable, and in the event that any provisions
of this Agreement shall be determined to be invalid or unenforceable under any
controlling body of the law, such invalidity or unenforceability shall not in
any way affect the validity or enforceability of the remaining provisions
hereof. The titles herein are for convenience only. This Agreement shall be
construed, governed, interpreted, and applied in accordance with the laws of the
State of Florida.

21. Notices. Any payment, notice or other communication pursuant to this
Agreement shall be sufficiently made or given on the date of mailing if sent to
such party by certified first class mail, postage prepaid, addressed to it at
its address below or as it shall designate by written notice given to the other
party:

In the case of UFRF:

President, University of Florida Research Foundation, Inc.

University of Florida

109 Grinter Hall

Gainesville, Florida 32611

PLEASE MAKE ALL CHECKS PAYABLE TO:

University of Florida Research Foundation, Inc.

c/o Sid Martin Biotechnology Incubator

12085 Research Dr.

Alachua, Fl. 32615-6832

In the case of Licensee:

AxoGen

P.O. Box 357787

Gainesville, Fl. 32635

22. Inventions, Improvements, and Discoveries.

a) Any inventions, improvements, or discoveries, patentable or unpatentable,
which are conceived or made solely by one or more persons who are employed
solely by Licensee, and where such employee is also not an employee of the
University of Florida or subject to the University of Florida patent policy,
whether developed in the BDI building or through the use of other facilities,
equipment, or services, access to which is provided under this Agreement, shall
be owned by Licensee and University shall have no claim to or rights in such
inventions, improvements, or discoveries.

b) Subject to paragraph (e) in this section 22, ownership of any inventions,
improvements, or discoveries, patentable or unpatentable, which are conceived or
made by one or more persons, all of whom are simultaneously employed or
appointed by University and by Licensee, whether developed in the BDI building
or through the use of other facilities, equipment, or services, access to which
is provided under this



--------------------------------------------------------------------------------

Agreement, shall be determined in accordance with the University of Florida
Intellectual Property Policy (a copy of which is attached hereto as Attachment
D) and any applicable provisions of the conflict of interest exemption
monitoring plan.

c) Subject to paragraph (e) in this section 22, ownership of any inventions,
improvements, or discoveries, patentable or unpatentable, which are conceived or
made by more than one person, where at least one such person is employed solely
by Licensee and at least one such person is simultaneously employed or appointed
by University and by Licensee, whether developed in the BDI building or through
the use of other facilities, equipment, or services, access to which is provided
under this Agreement, shall be jointly owned by Licensee and by University (with
respect to University, in accordance with its Intellectual Property Policy and
any applicable provision of the conflict of interest exemption monitoring plan),
subject to any other applicable agreements.

d) Subject to paragraph (e) in this section 22, ownership of any inventions,
improvements, or discoveries, patentable or unpatentable, which are conceived or
made by more than one person, where at least one such person is employed solely
by Licensee, and where such person is not also employed by the University of
Florida or subject to the University of Florida patent policy, and at least one
such person is employed solely by or appointed by University, whether developed
in the BDI building or through the use of other facilities, equipment, or
services, access to which is provided under this Agreement, shall be jointly
owned by Licensee and by University (with respect to University, in accordance
with its Intellectual Property Policy and any applicable provision of the
conflict of interest exemption monitoring plan), subject to any other applicable
agreements.

e) Any inventions, improvements, or discoveries patentable or unpatentable,
which are conceived or made by more than one person, where at least one such
person is employed by Licensee, and where such person is not also employed by
the University of Florida or subject to the University of Florida patent policy,
and at least one such person is employed solely or appointed by University,
where the subject matter of such invention, improvement, or discovery is outside
the scope of the employment or appointment of such University employee or
appointee, in the sole but reasonable discretion of the University of Florida
Office of Technology Licensing, or no University support was used in connection
with the invention, improvement, or discovery whether developed in the BDI
building or through the use of other facilities, equipment, or services, access
to which is provided under this Agreement, shall be the sole property of
Licensee.

23. Confidentiality. UFRF will use its best efforts to prevent the dissemination
of any proprietary information related to work of the Licensee unless authorized
to do so in writing by Licensee. UFRF shall have, however, the right to disclose
Licensee’s activities in a general, descriptive manner.

IN WITNESS THEREOF, the parties have executed this License Agreement as of the
date first above written.

 

University of Florida Research Foundation, Inc. By:       /s/ David L. Day  
David L. Day, Director of Technology Transfer Date  

    9/29/08

AxoGen, Inc. By:       /s/ John P. Engels   John P. Engels, Vice President Date
 

    09/28/2006



--------------------------------------------------------------------------------

ATTACHMENT A

LICENSED SPACE

 

Address:   

Biotechnology Development Institute

12085 Research Drive

Alachua, Fl 32615-6831

Lab Space:    Room #170/170a                963 Square feet Total Square Feet:
   963 Square feet Furniture and Equipment:       1 - Standard office desk    1
- Standard office chair    1 - File cabinet    1 - Bookcase    Biological hood
   Chemical fume hood



--------------------------------------------------------------------------------

APPENDIX A

TECHNOLOGY KNOW-HOW AND RESEARCH DEVELOPMENT

[**]

 

** Certain information in this exhibit has been omitted and will be filed
separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.



--------------------------------------------------------------------------------

ATTACHMENT C

EXTRACTS FROM BUSINESS PLAN

Company Summary

AxoGen provides surgeons biological solutions to repair and regenerate
peripheral nerves, bringing relief and restoring functionality to patients who
suffer peripheral nerve injuries. The company brings to this market a unique
combination of patented technologies, an experienced management team, a
shortened regulatory pathway for immediate market penetration, and a rich
pipeline of new products and technologies to drive future growth. AxoGen plans
to establish a leadership position in the peripheral nerve market,
revolutionizing peripheral nerve procedures with demonstrably superior
technologies.

Market Opportunity

Every year in the US, several million people suffer traumatic, iatrogenic or
nontraumatic peripheral nerve injury. Injuries to the peripheral nervous system
(PNS) are a major source of disability, impairing the ability to move muscles or
to feel normal sensations. To correct these problems, more than one million
procedures were performed in the US in 2002, totaling more than $10 billion in
medical costs. In addition, more than 250,000 patients in the US suffered major
traumatic peripheral nerve injuries, but were not treated or were under treated.
Using conservative estimates, the potential US market for AxoGen products
exceeds $1 billion.



--------------------------------------------------------------------------------

ATTACHMENT D

LIST OF HAZARDOUS SUBSTANCES

(According to section 13 (b), a list prepared by Licensee identifying the
hazardous substances which Licensee intends to use and store in the premises,
and setting forth the quantity, use, and location thereof need to be shown as
attachment D.)



--------------------------------------------------------------------------------

ATTACHMENT E

ANIMAL SAFETY AND COMPLIANCE

(Section 12 of the ILA states that research involving the use of animals by
Licensee is not permitted unless consented to in writing by BDI. Complete and
submit all required forms and registration with the appropriate agency or
department on campus and furnish a copy for your ILA record.)